Case: 13-30909      Document: 00512560125         Page: 1    Date Filed: 03/13/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                      No. 13-30909                        March 13, 2014
                                                                           Lyle W. Cayce
FREDDIE R. LEWIS,                                                               Clerk


                                                 Plaintiff-Appellant

v.

CORRECTIONS CORPORATION OF AMERICA; WINN CORRECTIONAL
CENTER; JACK GARNER; TIMOTHY KEITH; NICOLE WALKER; BRENDA
WASHINGTON; JAMES LEBLANC,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:13-CV-2258


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Freddie R. Lewis, Louisiana prisoner # 395306, seeks leave to proceed in
forma pauperis (IFP) on appeal from the district court’s dismissal of his 42
U.S.C. § 1983 lawsuit for failure to state a claim. By moving to proceed IFP,
Lewis is challenging the district court’s certification that the appeal is not
taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997);



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-30909    Document: 00512560125      Page: 2   Date Filed: 03/13/2014


                                 No. 13-30909

FED. R. APP. P. 24(a)(5). Our inquiry into an appellant’s good faith “is limited
to whether the appeal involves legal points arguable on their merits (and
therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983)
(internal quotation marks and citation omitted). We may dismiss the appeal
if it is frivolous. See Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.
      To the extent Lewis raised claims about his stolen property, he has not
shown that he has a nonfrivolous argument for appeal regarding the district
court’s dismissal of those claims for failure to state a cognizable claim. See
Allen v. Thomas, 388 F.3d 147, 149 (5th Cir. 2004); Myers v. Klevenhagen, 97
F.3d 91, 94 (5th Cir. 1996).
      Lewis contends that the court improperly dismissed his entire complaint
for failure to state a claim without addressing all of his claims. Construed
liberally, the gist of Lewis’s arguments in this court and below is that there
were numerous constitutional errors and violations during the state court
proceedings. The district court did not address these arguments, but it lacked
jurisdiction to do so because Lewis essentially sought federal review of the
state court proceedings. See Davis v. Bayless, 70 F.3d 367, 375 (5th Cir. 1995);
Liedtke v. State Bar of Tex., 18 F.3d 315, 317 (5th Cir. 1994).
      Because Lewis has not shown that there are any nonfrivolous issues for
appeal, his IFP motion is denied. See Howard, 707 F.2d at 220. The instant
appeal is frivolous and is therefore dismissed. See id.; Baugh, 117 F.3d at 202
n.24; 5TH CIR. R. 42.2.
      Both this court’s dismissal of the instant appeal as frivolous and the
district court’s dismissal of the complaint for failure to state a claim count as
strikes for purposes of the three-strikes bar of 28 U.S.C. § 1915(g).         See
Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). Lewis has at
least two other qualifying strikes. See Lewis v. La. Sec. Dep’t of Pub. Safety



                                        2
    Case: 13-30909    Document: 00512560125    Page: 3   Date Filed: 03/13/2014


                                No. 13-30909

& Corrections, No. 10-30840 (5th Cir. Mar. 2, 2011) (unpublished).
Accordingly, Lewis is barred from proceeding IFP in any civil action or appeal
filed while he is incarcerated or detained in any facility unless he is under
imminent danger of serious physical injury. § 1915(g). He is further warned
that any pending or future frivolous or repetitive filings in this court or any
court subject to this court’s jurisdiction may subject him to additional
sanctions.
      IFP MOTION DENIED; APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR
IMPOSED; SANCTION WARNING ISSUED.




                                      3